*35The following opinion was filed December 15, 1899:
MaRshall, J.
The appellant’s counsel insists, as’a ground for a rehearing, that the court, in deciding the case, adopted their theory as to the proper rule of damages but failed to give effect to it. True, the court held, and now affirms, that where actionable fraud is committed by false representations to effect the sale of property, whether the wronged party be the vendee or vendor, recoverable loss is limited to the difference between the real value of the subject of the sale at the time of such sale and what the property would have been worth had the representations been true, with interest in a proper case. But it was said in the same connection, and the learned counsel must have observed it if they read the opinion with the care that should be observed before applying for a rehearing, that such rule must always be applied in the light of the familiar principle upon which all rules for measuring recoverable damages are based, that only loss caused to the deceived party as the natural and proximate consequence of the deceit, is to be compensated for. So, where a sale price is fixed and paid on a represented situation and character of the subject of the sale, which is a full equivalent therefor, but in excess of what the property would be worth were it in fact as represented, the seller suffers no loss, therefore neither the rule mentioned, nor any other for measuring recoverable loss, can be invoked in his favor. In the case of a deceived vendee, in that the property is worth more than it would be if its character and quality were as represented, and upon which the sale price was made, it would hardly be claimed that, notwithstanding the beneficial character of the bargain to him, the rule would still apply that he is entitled to recover the difference between the value of the thing as represented and the actual value. That would be exceedingly absurd, as will be freely admitted upon a moment’s *36consideration. It is an absolute essential to the application of the rule that the deceit shall result in loss to the deceived party, and that is so whether such party be vendee or vendor. If the difference between the two values represent a gain to the alleged defrauded party, instead of a loss, clearly, there is no room for the application of any rule .of damages upon which a recovery can rest. Counsel for appellant do not distinguish between a difference in represented and actual value in favor of a party and a difference against him. They seek to apply the rule designed to measure loss, regardless of whether there is any loss or not.
It is said that a second claim made by appellant’s counsel as to the rule of damages was overlooked. At this point again counsel seem to have overlooked the elementary principle to which reference was made in the opinion, that no matter what the deception, if it does not result in loss to the alleged wronged party, and as the natural and proximate result of the deception, such party is not in any position to invoke any rule of damages against the alleged wrongdoer. The court having pointed out in the decision that appellant was so circumstanced, there was no need for considering the counsel’s suggestions in regard to each of the two rules of damages mentioned by them. What would be the proper rule for measuring recoverable loss, if there were any, having been stated, and a conclusion reached that plaintiff had failed to show a cause of action within the rule, there was no need for discussing counsel’s “ alternative theory,” so called.
The foregoing covers all the suggestions made in support of the motion for rehearing.
£y the Gowrt.— The motion is denied.